
	
		I
		112th CONGRESS
		1st Session
		H. R. 337
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Hunter (for
			 himself, Mr. Bilbray,
			 Mr. Luetkemeyer,
			 Mr. Davis of Kentucky,
			 Mr. Chaffetz,
			 Mr. Gibbs,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Pearce,
			 Mr. West, Mr. Rogers of Alabama,
			 Mr. Fleming,
			 Mr. Bartlett,
			 Mr. Conaway,
			 Mr. Miller of Florida,
			 Mr. Huelskamp,
			 Mr. Kline,
			 Mr. Manzullo, and
			 Mr. Gingrey of Georgia) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend Public Law 111–321 (Don’t Ask, Don’t Tell Repeal
		  Act of 2010) to impose an additional condition on the repeal of the policy
		  codified as section 654 of title 10, United States Code.
	
	
		1.Short titleThis Act may be cited as the
			 Restore Military Readiness Act of
			 2011.
		2.Additional
			 condition on repeal of Don’t Ask, Don’t Tell policyEffective as of December 22, 2010, and as if
			 included therein as enacted, section 2(b) of Public Law 111–321 (124 Stat.
			 3516) is amended by adding at the end the following new paragraph:
			
				(3)The Chief of Staff of the Army, the Chief
				of Naval Operations, the Commandant of the Marine Corps, and the Chief of Staff
				of the Air Force each submit to the congressional defense committees the
				officer’s written certification that repeal of section 654 of title 10, United
				States Code, will not degrade the readiness, effectiveness, cohesion, and
				morale of combat arms units and personnel of the Armed Force under the
				officer’s jurisdiction engaged in combat, deployed to a combat theater, or
				preparing for deployment to a combat
				theater.
				.
		
